Order entered March 11, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-04-01358-CV

   BASIC CAPITAL MANAGEMENT, INC., AMERICAN REALTY TRUST, INC.,
  TRANSCONTINENTAL REALTY INVESTORS INC., CONTINENTAL POYDRAS
  CORP., CONTINENTAL COMMON, INC., AND CONTINENTAL BARONNE, INC.,
                            Appellants

                                                V.

         DYNEX COMMERCIAL, INC. AND DYNEX CAPITAL, INC., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 03-00675

                                            ORDER
       Before the Court are appellees’ motions for extension of time to file a motion for

rehearing and motion for rehearing en banc. We GRANT the motions. The time for appellees

to file a motion for rehearing or a motion for rehearing en banc is extended to April 1, 2013.


                                                       /s/   JIM MOSELEY
                                                             JUSTICE